United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2042
                                    ___________

Joycelyn Griffin,                        *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Teamsters Local 618,                     * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: December 27, 2011
                                  Filed: December 30, 2011
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Joycelyn Griffin appeals from the district court's1 dismissal of her action
against Teamsters Local 618 (Union), in which she alleged disability discrimination
in violation of the American with Disabilities Act (ADA). Upon de novo review, see
Strand v. Diversified Collection Serv. Inc., 380 F.3d 316, 317 (8th Cir. 2004)
(standard of review), this court agrees that Griffin failed to state a claim upon which
relief may be granted. Specifically her complaint – even when liberally construed –

      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
did not create a plausible inference of disability discrimination by the Union, and
Griffin made no attempt to clarify her allegations or to amend her complaint
following the Union’s challenge to her complaint. See Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007) (plaintiff must plead enough facts to state claim for relief
that is plausible on its face, not just conceivable).

      This court affirms. See 8th Cir. R. 47B. The Union’s pending motions are
denied.
                      ______________________________




                                         -2-